DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 03/20/2022 is entered and acknowledged by the Examiner. Claims 1-71 have been canceled. New claims 72-91 have been added and are currently pending in the instant application. 
Priority
This application is a 371 of PCT/AU2018/051046 (filed on 09/24/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Australia on 09/22/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/20/2020 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 03/20/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites a limitation within a parenthesis, i.e., “(on a solids basis)”. It is unclear whether the limitations are part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitations within the parenthesis are part of the instant claims.  
The term “high borate borosilicate” in claim 72 is a relative term which renders the claim indefinite. The term “high borate borosilicate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what concentration of borate in the borate borosilicate glass to meet the claimed “high borate borosilicate” in claim 72.
Claims 73-91 directly or indirectly depend from claim 72 and are indefinite based on their dependencies.
The term “highly purified carbons” in claim 84 is a relative term which renders the claim indefinite. The term “highly purified carbons” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how pure the carbon black needs to be to meet the claimed “highly purified carbons” as recited in claim 84. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 74-75 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 74-75 depend from independent claim 72. Independent claim 72 recites “the substrate is a glass or glass ceramic having a coefficient of thermal expansion (CTE) within ±20 ppm/K between 25 and 300°C”. However, claims 74-75 requires the substrate having a coefficient of thermal expansion (CTE) within ±20 ppm/K beyond the temperature range of 25 and 300°C. Namely, between 0 and 650°C and between 0 and 800°C.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 72-91 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/205498 A1 (an English equivalent to US 2016/0302260 A1, hereinafter Miller, will be applied below).
Miller discloses an electrothermic composition comprising at least one carbon component, at least one graphite component, a glass frit, and optional binder or carrier (See [0011] to [0014] , [0069], and [0158]). Miller discloses that the glass material for a glassy coating (See [0158]). Miller discloses that the electrothermic composition is applied onto a substrate including ceramic dish (ceramic substrate) or microwaveable Pyrex dish (glass substrate) to form a coating, film or layer thereon (See [0043] to [0045] and [0242]). Therefore, the electrothermic composition of Miller, as applied to a ceramic or glass substrate, meets the claimed limitation of an electrothermic composite material comprising an electrothermic layer comprises a glass coating (glass frit material) having carbon component of carbon and graphite dispersed throughout as required in Claim 72.
Miller discloses the same substrate, i.e., glass (microwaveable Pyrex dish) or ceramic substrate (ceramic dish), as claimed. Therefore, the substrate of Miller is expected to have similar or same coefficient of thermal expansion (CTE) as recited in claims 72-75.
Miller discloses the same graphite as recited in claim 82 (See [0097]). The graphite of Miller is heat-treated at a temperature of at least 1200°C and having a crystallinity of 40-99% as recited in claim 72 (See [0095], upper limit of 99% crystallinity meets the claimed lower limit of at least 99%). Miller discloses that the graphite having an average particle size of 1-500 nm and surface area of about 25-500 m2/g as recited in claim 81 (See [0094] and [0096]).
Miller discloses the same carbon black as recited in claim 84 (See [0065] and [0080]). Miller discloses that the carbon black having an average particle size of 0.01-0.04 micrometers, i.e., 10-400 nm, as recited in claim 83 (See [0073] and [0087], exemplify 33 nm particle size).
Miller discloses that the carbon and graphite (carbon component) concentration in a process of making glass is 1-65 wt% as recited in claims 72 and 79 (See [0162]). Miller discloses ratios of carbon:graphite with higher ratios of graphite including 1:5 and 1:7 (See [0123]). These ratios are equivalent to 5:1 and 7:1 graphite:carbon as recited in claim 80.  
Miller discloses same glass frit, including silicate and borosilicate, as recited in claims 72 and 76 (See [0158]). The glass frit of Miller comprises metal oxides as recited in claim 77 (See [0158], i.e., SiO2 and P2O5 to name a few). Miller discloses the same glass components as claimed; therefore, the glass component of Miller is expected to yield similar or same CTE as recited in claims 78 and 86 and yield similar or same TCR as recited in claim 89. The glass frit of Miller would also have the same or similar firing temperature and/or annealing point as recited in claim 85 because these are properties of the glass frit. Miller discloses a combination of glass frits (network modifiers) can be used as recited in claims 87 (See [0158]).   
Miller discloses the electrothermic composition (claimed electrothermic layer) comprising all the claimed components within the claimed proportions; thus, the electrothermic composition of Miller is expected to have similar to same resists delamination from the substrate as recited in claim 90.
Miller discloses a method of generating heat by attaching electrodes to the electrothermic composition and energizing the electrode to generate heat as recited in claim 91 (See [0030] to [0035]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In the alternative that Miller is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed electrothermic composite, any minor modification necessary to meet the claimed limitations, such as measuring the coefficient of thermal expansion (CTE) of the substrate and resist delamination of electrothermic layer on the substrate would have been within the purview of the skilled artisan because Miller is concern with matching the thermal expansion (CTE) of the components in the electrothermic composition with the substrate so the electrothermic coating will not crack or delaminate from the substrate (See [0151] and [0227]).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761